Title: To James Madison from Alexander White, 1 February 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 1st. Feb: 1794
I am favored with yours of 20th. Ulo. and shall not only grant the indulgence you ask, but receive communications with gratitude in any manner you may think proper to make them. I may well do so, because in return I can only like common place conversation, speak of the weather. The latter part of December and January, until near the close, have been mild and fair beyond anything remembered at that season—a few severe days excepted, which, the ground being bare, proved very prejudicial to the small grain. On Wednesday last a dry driving snow fell, average about 10 inches. The weather since clear and cold, which we hope will repair the injury. I have seen your resolutions and introductory speech as retailed by the News Writers. The object I have much at heart I not only see but sensibly feel the measures which England has taken and continues to take to obtain & retain the Carrying Trade of the U. States, and indeed of the whole World, and by that means to secure to herself the Empire of the Sea. My only doubt is whether the present be a proper time. It appears to me of the first importance to put ourselves in a strong posture of defence—this will necessarily require new taxes. Yet to the measure I have not heard a dissenting Voice. But if the proposed commercial regulations should check our trade—our present revenues will diminish, and the prices of our produce fall. Would it not then be better to postpone this arduous enterprize till the general tranquility of Europe is restored, an event which I believe is not remote. France being now in as crippled a state as it is probable she can ever be reduced to—the Combined Powers (more particularly England) will seise that opportunity of making Peace with her. I should be well pleased to see the Goverment divorced (if you like the expression) from the Bank by a Sale of the Govermental shares—but cannot so readily reconcile to my mind the depriving a Man of the rights of Citizenship for holding a property which may be as honestly acquired and enjoyed as a Seat of Land on the Banks of the Potowmack. If the People consider it as an objection to the individual they have it in their power to exclude him. Pardon this inaccurate Scrall And believe me your affectionate Friend
Alexr White
